Citation Nr: 0614916	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  99-13 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for right ulnar 
neuropathy, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for left ulnar 
neuropathy, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for a psychiatric 
disorder. 

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

5.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a back disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The records contained in the veteran's claims folder show 
that he served on active duty from February 1973 to February 
1993.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, which denied the claims on appeal.

The appellant and his representative, in various 
correspondence with the RO, seem to have raised a claim for 
loss of use of the left upper extremity and service 
connection for a dental disorder.  See October 2000 and April 
2001 statements filed by the appellant.  He has also raised 
the issues of entitlement to service connection for a sleep 
disorder, a left ankle disability with associated right ankle 
and bilateral toes disorder.  See the veteran's statements of 
November 2002, and January 2006.  Since these issues have not 
been developed by the RO, they are referred to the RO for 
appropriate action. 

The issues of entitlement to increased ratings for right and 
left ulnar neuropathy, TDIU, and whether new and material 
evidence has been submitted to reopen the appellant's claim 
for entitlement to service connection for a back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is persuasive evidence of record establishing that the 
veteran's diagnosed adjustment disorder with depressed mood 
was aggravated by his service-connected bilateral ulnar 
neuropathy.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran has 
adjustment disorder with depressed mood which was aggravated 
by his service-connected bilateral ulnar neuropathy.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  To establish entitlement to service 
connection on a secondary basis, there must be competent 
medical evidence of record establishing that a current 
disability is proximately due to or the result of a service-
connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  In addition, service connection is permitted for 
aggravation of a non-service-connected 


disability caused by a service-connected disability. See 
Allen v. Brown, 7 Vet. App. 439, 448 (". . . when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The RO treated the veteran's contentions to include a claim 
for service connection for post-traumatic stress disorder 
(PTSD).  However, entitlement to service connection for PTSD 
is denied because PTSD has not been diagnosed.  38 C.F.R. 
§ 3.304(f) (2005).  With respect to a direct theory of 
entitlement, there is no medical opinion of record concluding 
that a recently diagnosed psychiatric disorder originated in 
service.  

There are several competent opinions in the record which 
identify an etiological relationship between a currently 
diagnosed psychiatric disorder and the appellant's service-
connected bilateral ulnar neuropathy -- and thus provide the 
justification for service connection for the diagnosed 
psychiatric disorder on a secondary basis.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  In particular, a November 
2002 VA examination indicated a diagnosis of chronic 
adjustment disorder with depressed mood.  The examiner noted 
that the veteran's service-connected elbow pain contributed 
to changes in his lifestyle which were the main difficulty in 
terms of impacting his mood.  The examiner stated that the 
service-connected ulnar disabilities "aggravated his ability 
to regulate his mood" and that "the five elbow surgeries 
and resulting functional limitations and chronic pain have 
contributed as well to depression."  The veteran's treating 
VA physician has consistently related the pain from the 
veteran's service-connected ulnar disorder to his psychiatric 


disorder.  In a February 2001 progress note which addressed 
the veteran's ulnar nerve problems, he diagnosed "emotional 
problems (depression/anxiety) associated with primary medical 
condition."  He made similar findings in an April 2004 
treatment record.  

There is no opinion or medical finding of record to the 
contrary.  A January 1998 private psychiatric treatment 
record indicated that the veteran's depression began after a 
post-service work injury in 1994.  The 2002 VA examiner also 
noted that history.  However, the Board does not find the 
fact that some or all of the veteran's symptomatology began 
after service due to a post-service injury to be inconsistent 
with the conclusions of the 2002 examiner that the veteran's 
psychiatric symptomatology was aggravated by changes in mood 
and lifestyle due to his service-connected bilateral ulnar 
neuropathy.  

While the 2002 examiner found it "impossible to sort out 
without resorting to speculation the individual contributions 
of the [nonservice-connected] back pain and the [service-
connected] elbow pain to his current mood," this difficulty 
does not change the outcome of this case.  In Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), the Court stated that 
"when it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition, VA regulations at 38 C.F.R. § 3.102, which require 
that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition."  
61 Fed. Reg. 52698 (Oct. 8, 1996).  Accordingly, service 
connection for adjustment disorder with depression is 
warranted on a secondary basis.

VA is required to notify claimants and their representatives 
of any information that is necessary to substantiate the 
claim for benefits.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Regulations also dictate that VA has a 
duty to assist claimants, essentially providing that VA will 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 U.S.C.A. 
§ 5103(A) (2002); 38 C.F.R. § 3.159(c) (2005).  As the Board 
finds that service connection for adjustment disorder with 
depressed mood is warranted, compliance with the duty to 
assist and the duty to notify is unnecessary.



ORDER

Entitlement to service connection for adjustment disorder 
with depressed mood is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

With regard to the increased rating claims for right and left 
ulnar neuropathy and TDIU, further development is warranted.  
First, the record reveals that the veteran participated in 
VA's vocational rehabilitation program.  Further information 
is available in the veteran's Counseling, Evaluation and 
Rehabilitation (CER) file.  The CER folder is not currently 
associated with the record on appeal.  Second, a remand is 
necessary to develop additional federal medical records.  The 
record reveals that the veteran receives Social Security 
Administration (SSA) disability benefits in part due to his 
service-connected bilateral ulnar disabilities.  However, the 
records connected with that determination are not associated 
with the claims folder.  In addition, the veteran has stated 
that he receives ongoing treatment from the Gainesville, 
Florida, VAMC and the most recent records from that facility 
are dated in March 2005.  

In addition, the record reveals that the last VA examination 
to assess the service-connected right and left ulnar 
neuropathy was almost 5 years ago and the veteran reported in 
early 2006 that these disabilities had significantly 
increased in severity in recent months.  A VA neurologic 
examination should be accomplished to determine the nature 
and severity of the right and left ulnar neuropathy.  
38 U.S.C.A. § 5103A(d).  Given the severity of the symptoms 
reported by the veteran, an extraschedular evaluation should 
also be considered in connection with the readjudication of 
these claims.  38 C.F.R. § 3.321. 



The appellant seeks to reopen the issue of service connection 
for a back disorder.  Review of the file indicates this issue 
was previously denied by the RO in a March 1998 rating 
decision  The appellant later withdrew his appeal of that 
decision, which thus became final.  38 U.S.C.A. § 7105 (West 
2002).  

VA's duties to notify and assist in the context of new and 
material evidence claims were recently outlined by the United 
States Court of Appeals for Veterans Claims (Court) in the 
recent case of Kent v. Nicholson,--- Vet. App. ----, No. 04-
181 (U.S. Vet. App. Mar. 31, 2006), in which the Court held 
"VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim."  Kent at 9 (emphasis 
added).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish the underlying 
claim that were found insufficient in the previous denial.  
In the present case, as the appellant has not yet been 
afforded either notice of the type of evidence required to 
reopen his claim, this appeal must be remanded at this time 
for proper procedural development.  

In his substantive appeal for his back claim, the appellant 
requested a hearing before the Board.  Given his timely 
request, the Board finds the hearing must be scheduled.  A 
Board hearing on the other issues on appeal was provided in 
August 2003.  That Veterans Law Judge has since left the 
Board; however, the veteran declined an opportunity to have 
another hearing on those issues.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's CER 
folder and associate it with the claims folder.



2.  The RO should develop all VA treatment 
records including treatment at the Lake 
City (Gainesville), Florida VAMC since 
March 2005.

3.  The RO should develop all records with 
regard to the veteran from the SSA, 
including medical records, associated with 
any disability claim.  

4.  The veteran should be scheduled for a 
VA neurologic examination in order to 
assess the nature and severity of the left 
and right ulnar neuropathy.  The claims 
folder must be made available to and be 
reviewed by the examiner in connection with 
the examination.  All necessary tests 
should be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The report of 
examination should include a detailed 
account of all manifestations of left and 
right ulnar neuropathy found to be present.  
In particular, with respect to each upper 
extremity the examiner is asked to address:

(a)  whether there is complete 
paralysis of the nerve; and 

(b)  whether the involvement is 
wholly sensory; and

(c)  the examiner should express an 
opinion as to the impact of the 
bilateral ulnar neuropathy on the 
veteran's employability, i.e. 
whether it renders him unable to 
perform any type of substantially 
gainful employment.

5.  The RO/AMC will advise the appellant of 
what evidence would substantiate his 
petition to reopen his claim for service 
connection for a back disorder.  The claim 
was last denied in a March 1998 rating 
decision.  The RO/AMC will comply with the 
Kent ruling, and advise the appellant of 
the evidence and information that is 
necessary to reopen this claim and the 
evidence and information that is necessary 
to establish his entitlement to service 
connection.  In so doing, the RO/AMC will 
advise the appellant of the element or 
elements required to establish service 
connection which were found insufficient in 
the previous denial. 

6.  With respect to the new and material 
claim, the veteran should be scheduled for 
a Board hearing at the earliest opportunity 
and notified of the hearing date.

7.  The RO should then readjudicate the 
veteran's claims for increased ratings for 
right and left ulnar neuropathy to include 
consideration of entitlement to an 
extraschedular evaluation; TDIU; and 
whether new and material evidence has been 
submitted to reopen the appellant's claim 
for entitlement to service connection for a 
back disorder.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued an SSOC 
which addresses all relevant actions taken 
on the claim(s), to include a summary of 
the evidence and applicable law and 
regulations considered, since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC before the case is returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


